Name: 2000/578/EC: Council Decision of 18 September 2000 appointing a Belgian member and alternate member of the Committee of the Regions
 Type: Decision
 Subject Matter: Europe;  EU institutions and European civil service;  personnel management and staff remuneration
 Date Published: 2000-09-28

 Avis juridique important|32000D05782000/578/EC: Council Decision of 18 September 2000 appointing a Belgian member and alternate member of the Committee of the Regions Official Journal L 243 , 28/09/2000 P. 0034 - 0034Council Decisionof 18 September 2000appointing a Belgian member and alternate member of the Committee of the Regions(2000/578/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof,Having regard to the Council Decision of 26 January 1998(1) appointing the members and alternate members of the Committee of the Regions,Whereas one seat for a member of the Committee of the Regions has become vacant following the resignation of Ms Laurette Onkelinx, and one seat for an alternate member has become vacant following the resignation of Ms Maggy Yerna, notified to the Council on 7 February and 7 June 2000 respectively,Having regard to the proposal from the Belgian Government,HAS DECIDED AS FOLLOWS:Sole Article1. Mr HervÃ © Hasquin is hereby appointed a member of the Committee of the Regions in place of Ms Laurette Onkelinx for the remainder of the latter's term of office, which runs until 25 January 2002.2. Mr Rudi Demotte is hereby appointed an alternate member of the Committee of the Regions in place of Ms Maggy Yerna for the remainder of the latter's term of office, which runs until 25 January 2002.Done at Brussels, 18 September 2000.For the CouncilThe PresidentH. VÃ ©drine(1) OJ L 28, 4.2.1998, p. 19.